LEARNED HAND, District Judge
(after stating the facts as above). It seems to us clear that the order is not a final determination of the defendant’s right, since no action is possible under it until the appeal from the interlocutory decree shall have been decided. If that decree is reversed, there can be no recovery upon the bond, or upon any judgment entered in excess of the bond. The defendant was called upon, it is true, to decide whether it should give the bond or suffer the injunction; but the bond itself as an obligation was contingent upon the affirmance of the decree upon which it depended. We express no opinion upon whether or not the order is appealable after the decree is affirmed, if it be affirmed; this decision does not preclude such an appeal.
Assuming the defendant may then appeal we do not see that its case is a hard one. It can be called upon to pay no money until the interlocutory decree for injunction is affirmed, if it is. It will then be subject to judgment upon the bond and perhaps beyond that amount, but by giving security it may stay execution pending an appeal. Upon such an appeal it can review the ad interim liquidation of profits and secure a modification if proper, of it can urge that the court’s power was limited to requiring a supersedeas bond. All that it must now do irrevocably is to. file a bond for $5,000, and make monthly reports. The first is a general condition of all appeals; the second is no hardship.
The appeal is dismissed.